Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a cascode high electron mobility (HEMT) semiconductor device including: wherein the HEMT drain further comprises a HEMT drain clip, and a HEMT gate on a second side, a metal-oxide-semiconductor field-effect transistor (MOSFET) die attached to a source of the HEMT die, wherein the MOSFET die further comprises: a MOSFET source, a MOSFET gate and a MOSFET drain, wherein the MOSFET drain is connected to the HEMT source, wherein the MOSFET source further comprises a MOSFET source clip, wherein the MOSFET source clip further comprises a pillar to connect the MOSFET source to the HEMT gate.  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Regarding claim 18, the prior art of record fails to disclose the combination of all the limitations recited in the claim 18 of a method of forming a cascode high electron mobility (HEMT) semiconductor device including: a HEMT source and a HEMT drain on a first side, wherein the HEMT drain further comprises a HEMT drain clip, and a HEMT gate on a second side; and attaching a metal-oxide-semiconductor field-effect transistor (MOSFET) die to a source of the HEMT die, wherein the MOSFET die further comprises: a MOSFET source, a MOSFET gate and a MOSFET drain, wherein the MOSFET drain is connected to the HEMT source, wherein the MOSFET source further comprises a MOSFET source clip, wherein the MOSFET source clip further comprises a pillar to connect the MOSFET source to the HEMT gate, and wherein the connection between the MOSFET source to the HEMT gate is established by a conductive material (claim 18).  Therefore, the overall structure of the method of forming a cascode high electron mobility (HEMT) semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894                 

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894